Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
The following is a Final Office Action in response to Applicant’s amendment received 10/29/2020.
In accordance with Applicant’s amendment, claims 1, 3, 5, 8, 10, 12, 15, and 17-28 are amended and claims 2, 9, and 16 are cancelled.
Claims 1, 3-8, 10-15, and 17-20 are currently pending, wherein claims 3, 10, 12, and 17-18 are rejected and claims 1, 4-8, 11, 13-15, and 19-20 are allowable.

Response to Amendment
Applicant’s amendment to the Specification filed on 10/29/2020, which amends the Specification to capitalize the trademarks with all upper case characters, has been entered and the objection to the Specification is withdrawn in response.
The 35 U.S.C. §112(b) rejection of claim 5 is withdrawn in response to applicant’s amendment removing the trademark from this claim, however the §112(b) rejection of claims 3, 10, 12, 17, and 18 is maintained because trademarks are still recited in these claims.
The 35 U.S.C. §103 rejection of claims 1, 3-8, 10-15, and 17-20 is withdrawn in response to the amendment.

Response to Arguments
Applicant's arguments with respect to the §103 rejection of claims 1, 3-8, 10-15, and 17-20 taken in combination with the amendments to independent claims 1, 8, and 15 have been considered and deemed sufficient to overcome the §103 rejection.
In particular, the Examiner agrees with Applicant’s Remarks at pgs. 15-16 asserting that Kurian et al. (US 2016/0371622) and Aoki et al. (US 2015/0153971) do not teach the claim limitations for generating one or more model conversion tables configured for transforming workflow data into the standardized relational format, wherein the model conversion tables comprise a control table and lightweight centralized extract, transfer, load (ETL) code of 500 lines or less; transforming the workflow data by applying the one or more model conversion tables, thereby resulting in relational format data; populating a plurality of data tables with the relational format data, thereby resulting in the standardized data tables.  Accordingly, because Kurian, Aoki, and the other cited prior art of record does not teach or render obvious the above-noted claim features as recited and arranged in combination with the other limitations required by independent claims 1, 8, and 15, the §103 rejection is withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3, 10, 12, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 3, 10, 12, 17, and 18 contain the trademarks/trade names “PEGA."  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name “PEGA” is used to identify/describe an application (claims 3/10/17) or system (claims 12/18) and, accordingly, the identification/description is indefinite.  Appropriate correction is required.

Allowable over the prior art
Claims 1, 3-8, 10-15, and 17-20 are allowable over the prior art for the following reasons:  Independent claims 1, 8, and 15 each recite a particular sequence of steps for transforming workflow data using one or more generated model conversion tables to create a relational data format that results in standardized data tables that is not taught by the prior art.  In particular, the prior art of record does not teach the limitations directed to generating one or more model conversion tables configured for transforming workflow data into the standardized relational format, wherein the model conversion tables comprise a control table and lightweight centralized extract, transfer, load (ETL) code of 500 lines or less; transforming the workflow data by applying the one or more model conversion tables, thereby resulting in relational format data; populating a plurality of data tables with the relational format data, thereby resulting in the standardized data tables, as recited and arranged in combination with the other limitations recited in independent claims 1/8/15, thus rendering claims 1/8/15 and their dependent claims as allowable over the prior art.  Accordingly, claims 1, 4-8, 11, 13-15, and 19-20 are allowable, whereas claims 3, 10, 12, and 17-18 remain rejected under §112(b) as noted above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gabbita et al. (US Patent No. 6,349,238): discloses a workflow data table having a plurality of corresponding parameters from a plurality of workflow applications (Figs. 4-5 and cols. 22-28) and based on the determined parameters, extract workflow data from the proprietary workflow data tables ( col. 21, lines 58-60).
Robinson et al. (US Patent No. 7,027,997): discloses a flexible web-based interface for workflow management systems.
Pegasystems soars into CRM. Bruno, Maria. Bank Technology News 12.12: 61,67+. SourceMedia. (Dec 1999): discloses an overview of Pegasystems CRM automated workflow features, e.g., an Extensible Markup Language (XML) architecture, pre-configured rules-based workflows, and integration ability with other systems.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
01/26/2021